Exhibit 10.13

EXECUTION VERSION

 

Dated as of December 16, 2019

GREAT LAKES BCPL FUNDING LTD.,

as Issuer

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

U.S. BANK NATIONAL ASSOCIATION,

as Custodian

ACCOUNT CONTROL AGREEMENT

 

 

[gykalnh0mmgs000001.jpg]

US3398832   116788-0237

 

--------------------------------------------------------------------------------

 

Contents

 

SECTION

 

PAGE

 

 

 

1.

Interpretation

2

 

 

 

2.

Appointment of Custodian

3

 

 

 

3.

The Accounts

3

 

 

 

4.

The Custodian

5

 

 

 

5.

Indemnity, limitation on damages, expenses, fees, etc

7

 

 

 

6.

Representations

8

 

 

 

7.

Transfer

9

 

 

 

8.

Termination

9

 

 

 

9.

Miscellaneous

10

 

 

 

10.

Notices

11

 

 

 

11.

Governing law and jurisdiction

12

 

 

 

12.

Definitions

13

 

 

 

 

US3398832   116788-0237

 

--------------------------------------------------------------------------------

 

ACCOUNT CONTROL AGREEMENT

THIS ACCOUNT CONTROL AGREEMENT (as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
Agreement), dated as of December 16, 2019, is entered into by and between GREAT
LAKES BCPL FUNDING LTD., a Cayman Islands exempted company incorporated with
limited liability under the law of the Cayman Islands (the Issuer) and U.S. BANK
NATIONAL ASSOCIATION, as trustee (in such capacity, together with any permitted
successors in such capacity, the Trustee) under the Indenture referred to below;
and U.S. BANK NATIONAL ASSOCIATION (the Bank), as securities intermediary, bank
and custodian (collectively, in such capacities, together with any permitted
successors in such capacity, the Custodian).

In consideration of the mutual agreements hereinafter contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Interpretation

1.

(a)

Definitions.  The terms defined in Section 12 will have the meanings therein
specified for the purpose of this Agreement. Capitalized terms used but not
defined herein shall have the respective meanings given to them in the
Indenture.

(b)

Rules of Construction.  Unless the context otherwise clearly requires: (i) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined; (ii) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms; (iii) the words
"include", "includes" and "including" shall be deemed to be followed by the
phrase "without limitation"; (iv) the word "will" shall be construed to have the
same meaning and effect as the word "shall"; (v) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein); (vi) any reference
herein to any Person shall be construed to include such Person's successors and
assigns; (vii) the words "herein", "hereof" and "hereunder", and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof; and (viii) all references herein to
Sections and Schedules shall be construed to refer to Sections of, and Schedules
to, this Agreement.

Page 2

US3398832   116788-0237

 

--------------------------------------------------------------------------------

 

Appointment of Custodian

2.On the terms and subject to the conditions of this Agreement and pursuant to
Section 3.2(a) of the Indenture, the Issuer hereby appoints the Bank as
custodian, bank and securities intermediary hereunder, with its address at 8
Greenway Plaza, Suite 1100, Houston, Texas 77046, Attention: Global Corporate
Trust – Great Lakes BCPL Funding Ltd. The Bank hereby accepts such appointment
and agrees to abide by the terms and conditions of the Indenture as it relates
to the Custodian.

The Accounts

3.

(a)

Status of Accounts and Relationship of Parties.  The Custodian represents and
agrees that:  

 

(i)

it has established and is maintaining on the books and records of its office the
following accounts:

 

(A)

the account number 198314-700 and designated the Custodial Account;

 

(B)

the account number 198314-200 and designated the Payment Account;

 

(C)

the account number 198314-202 and designated the Interest Collection Subaccount;

 

(D)

the account number 198314-201 and designated the Principal Collection
Subaccount; and

 

(E)

the account number 198314-300 and designated the Expense Account,

(said accounts, together with any replacements thereof or substitutions therefor
and all sub-accounts thereunder, individually, an Account and, collectively, the
Accounts); and

 

(ii)

each of the Accounts is (A) a "securities account" (within the meaning of
Section 8‑501(a) of the UCC) in respect of which the Custodian is a "securities
intermediary" (within the meaning of Section 8‑102(a)(14) of the UCC) and the
Issuer is the sole "entitlement holder" (within the meaning of
Section 8‑102(a)(7) of the UCC) of the "security entitlement" (within the
meaning of Section 8-102(a)(17) of the UCC) with respect to each "financial
asset" (within the meaning of Section 8-102(a)(9) of the UCC) standing to the
credit of such Account and (B) a "deposit account" (within the meaning of
Section 9-102 of the UCC) in respect of which the Custodian is a "bank" and the
Issuer is the Custodian's "customer" (within the meaning of Section 4-104(1)(e)
of the UCC) with respect to any cash credited thereto.

Page 3

US3398832   116788-0237

 

--------------------------------------------------------------------------------

 

(b)

Treatment of Property as Financial Assets.  The Custodian hereby agrees that
each security or instrument or other property (whether cash, a security, an
instrument or any other property whatsoever) credited to each of the Accounts
shall be treated as a "financial asset" (within the meaning of Section
8-102(a)(9) of the UCC); provided that, notwithstanding any term hereof or
elsewhere to the contrary, it is hereby expressly acknowledged that the Issuer
has acquired, and may from time to time receive, interests in bank loans,
participations therein or letters of credit (collectively Loan Assets) which are
not evidenced by, or accompanied by delivery of, a "security" (as that term is
defined in UCC Section 8-102(a)(15)) or an "instrument" (as that term is defined
in Section 9-102(a)(47) of the UCC), and may be evidenced solely by delivery to
the Custodian of a facsimile copy of an assignment agreement  (an Assignment
Agreement) in favor of the Issuer, as assignee, that any such Assignment
Agreement (and the registration of the related Loan Asset on the books and
records of the applicable obligor or bank agent) shall be registered in the name
of the Issuer, and that if and to the extent any Loan Assets are credited to any
Accounts described herein, any duty on the part of the Custodian to maintain
such financial asset shall be limited to the exercise of reasonable care by the
Custodian in the physical custody of any such Assignment Agreement that may be
delivered to it; provided that the Custodian shall be deemed to have exercised
reasonable care with respect to the custody of any such Assignment Agreement if
it takes such action with respect to any such Assignment Agreement as the Issuer
instructs.  The Custodian is not under a duty or obligation to examine
underlying credit agreements or loan documents to determine the validity or
sufficiency of any Assignment Agreement or Issuer's title to the related Loan
Asset, and nothing herein shall be construed to require the Custodian to credit
to the Accounts or to treat as a financial asset any asset in the nature of a
"general intangible" (as defined in Section 9-102(42) of the UCC) or to
"maintain" a sufficient quantity thereof.

(c)

Actions Upon Instructions.  The Custodian, as securities intermediary, agrees
that, with respect to the Accounts (i) the Custodian shall only comply with
"entitlement orders" (within the meaning of Section 8-102(a)(8) of the UCC) and
other instructions originated by the Trustee without further consent by the
Issuer; and (ii) the Custodian shall not agree, subject to the foregoing, with
any Person to act on "entitlement orders" (within the meaning of
Section 8-102(a)(8) of the UCC) or other instructions originated by any Person
other than the Trustee.  The Custodian, as bank, agrees that, with respect to
the Accounts, the Custodian shall only comply with instructions originated by
the Trustee directing disposition of the funds in the deposit accounts without
further consent by the Issuer.

(d)

Form of Securities, Instruments, Etc.  All securities and other financial assets
credited to any of the Accounts that are in registered form or that are payable
to or to order shall be (i) registered in the name of, or payable to or to the
order of, the Custodian; (ii) indorsed to or to the order of the Custodian or in
blank; or (iii) credited to another securities account maintained in the name of
the Custodian; and in no case will any financial asset credited to any of the
Accounts be registered in the name of, or payable to or to the order of, the
Issuer or indorsed to or to the order of the Issuer, except to the extent the
foregoing have been specially indorsed to or to the order of the Custodian or in
blank.

Page 4

US3398832   116788-0237

 

--------------------------------------------------------------------------------

 

(e)

Securities Intermediary's Jurisdiction.  The Custodian agrees that its
"securities intermediary's jurisdiction" (within the meaning of Section 8‑110(e)
of the UCC), with respect to each Account and the securities account sub-account
thereof, is the State of New York. The Custodian represents that as of the
Signing Date it has an office located in the United States of America that is
not intended merely to be temporary and meets the description set forth in the
second sentence of Article 4(1) of The Hague Convention on the Law Applicable to
Certain Rights in Respect of Securities Held with an Intermediary (the “Hague
Convention”).

(f)

Bank's Jurisdiction.  The Custodian agrees that its "bank's jurisdiction"
(within the meaning of  Section 9-304(b) of the UCC), with respect to each
Account and the deposit account sub-account thereof, is the State of New York.

(g)

Not a Clearing Corporation. The Custodian is not a "clearing corporation"
(within the meaning of Section 8-102(a)(5) of the UCC) and is a "bank" (within
the meaning of Section 9-102(a)(8) of the UCC).

(h)

Conflicts with other Agreements.  The Custodian agrees that, if there is any
conflict between this Agreement and any other agreement relating to any of the
Accounts, the provisions of this Agreement, including any governing law clause,
shall control.

(i)

Credit to Accounts.  The Custodian agrees that all securities and other property
delivered to it pursuant to the Indenture shall be promptly credited to the
appropriate Account.    

The Custodian

4.

(a)

No Change to Accounts.  Without prior written notice to the Issuer and the
Trustee, the Custodian will not change the account number or designation of any
Account.

(b)

Certain Information.  The Custodian shall promptly notify the Trustee upon
receipt by the Custodian of written notice that any Person asserts or seeks to
assert a lien, encumbrance or adverse claim against any portion or all of the
property credited to any of the Accounts.  The Custodian will send copies of all
statements and confirmations that it may receive for each of the Accounts
simultaneously to the Issuer and the Trustee.

(c)

Subordination.  The Custodian hereby subordinates to the security interest of
the Trustee in the Accounts, in all property credited thereto and in all
security entitlements with respect to such property, any and all statutory,
regulatory, contractual or other rights now or hereafter existing in favor of
the Custodian over or with respect to the Accounts, all property credited
thereto and all security entitlements to such property (including (i) any and
all contractual rights of set‑off,

Page 5

US3398832   116788-0237

 

--------------------------------------------------------------------------------

 

lien or compensation; (ii) any and all statutory or regulatory rights of pledge,
lien, set‑off or compensation; (iii) any and all statutory, regulatory,
contractual or other rights to put on hold, block transfers from or fail to
honor instructions of the Trustee with respect to the Accounts; or (iv) any and
all statutory or other rights to prohibit or otherwise limit the pledge,
assignment, collateral assignment or granting of any type of security interest
in the Accounts); provided that the Custodian may set off the face amount of any
checks or other amounts which have been credited to the Accounts but are
subsequently returned unpaid or reversed because of uncollected or insufficient
funds.

(d)

Limitation on Liability.  The Custodian shall not have any duties or obligations
except those expressly set forth herein.  Without limiting the generality of the
foregoing, the Custodian shall not be subject to any fiduciary or other implied
duties, and the Custodian shall not have any duty to take any discretionary
action or exercise any discretionary powers.  None of the Custodian, any
Affiliate of the Custodian, or any officer, agent, stockholder, partner, member,
director or employee of the Custodian or any Affiliate of the Custodian shall
have any liability, whether direct or indirect and whether in contract, tort or
otherwise, (i) for any action taken or omitted to be taken by any of them
hereunder or in connection herewith unless there has been a final judicial
determination that such act or omission was performed or omitted in bad faith or
constituted gross negligence or willful misconduct or (ii) for any action taken
or omitted to be taken by the Custodian at the express direction of the Issuer
or the Trustee unless such action taken or omitted to be taken is so done in
violation of the terms of this Agreement.  In addition, the Custodian shall have
no liability for making any investment or reinvestment of any cash balance in
the Accounts as instructed by the Trustee.  The liabilities of the Custodian
shall be limited to those expressly set forth in this Agreement.  With the
exception of this Agreement, the Custodian is not responsible for or chargeable
with knowledge of any terms or conditions contained in any agreement referred to
herein.  Notwithstanding any other provision herein, the Custodian shall in no
event be liable for special, indirect or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the
Custodian has been advised of such loss or damage and regardless of the form of
action. In no event shall the Custodian be under any obligation to advance or
risk its own funds.  In performing its duties hereunder, the Custodian shall be
entitled to all of the rights, priorities and immunities afforded to the Trustee
under the Indenture.

(e)

Reliance.  The Custodian shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing delivered to the Custodian
under or in connection with this Agreement and believed by it to be genuine and
to have been signed or sent by the proper Person.  The Custodian may consult
with legal counsel, Independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

Page 6

US3398832   116788-0237

 

--------------------------------------------------------------------------------

 

Indemnity, limitation on damages, expenses, fees, etc

5.

(a)

Indemnity.  Subject always to Section 9(i), the Issuer hereby indemnifies and
holds harmless the Custodian, its Affiliates and their respective officers,
directors, employees, representatives and agents (collectively referred to for
the purposes of this Section 5(a) as the Custodian), against any loss, claim,
damage, expense (including, without limitation, reasonable attorneys’ fees and
expenses) or liability, joint or several, or any action in respect thereof, to
which the Custodian may become subject, whether commenced or threatened, insofar
as such loss, claim, damage, expense, liability or action arises out of or is
based upon the execution, delivery or performance of this Agreement, but
excluding any such loss, claim, damage, expense, liability or action arising out
of the bad faith, gross negligence or willful misconduct of the Custodian, and
shall reimburse the Custodian promptly upon demand for any legal or other
expenses reasonably incurred by the Custodian in connection with investigating
or preparing to defend or defending against or appearing as a third party
witness in connection with any such loss, claim, damage, expense, liability or
action as such expenses are incurred.  The indemnification and agreement set
forth in this Section 5(a) shall survive the termination of this Agreement.

(b)

Limitation on Damages. No claim may be made by the Issuer against the Custodian
or the Trustee or any officer, agent, stockholder, partner, member, director or
employee of either of them for any special, indirect, consequential or punitive
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or relating to this Agreement or the transactions
contemplated hereby or any act, omission or event occurring in connection
therewith, and the Issuer hereby waives, releases and agrees not to sue upon any
claim for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

(c)

Expenses and Fees.  To the extent that funds credited to the Expense Account are
available therefor in accordance with Section 10.3(c) of the Indenture and
subject to Section 9(i), the Issuer shall be responsible for, and hereby agrees
to pay, all reasonable costs and expenses incurred by the Custodian and the
Trustee in connection with the establishment and maintenance of the Accounts,
including the Custodian's customary fees and expenses, any costs or expenses
incurred by the Custodian as a result of conflicting claims or notices involving
the parties hereto, including the fees and expenses of its internal and external
legal counsel, and all other costs and expenses incurred in connection with the
execution, administration or enforcement of this Agreement including reasonable
attorneys' fees and costs, whether or not such enforcement includes the filing
of a lawsuit.  

Page 7

US3398832   116788-0237

 

--------------------------------------------------------------------------------

 

(d)

Administrative Expenses. The amounts set forth in Sections 5(a), (b) and (c)
above shall constitute Administrative Expenses under the Indenture and shall
only be paid from the Expense Account in accordance with Section 10.3(c) of the
Indenture.  In the event that the Issuer fails to pay any amount on the date
when due under this Agreement because sufficient funds are not then available to
pay such amounts in accordance with Section 10.3(c) of the Indenture, (i) the
Issuer shall not be deemed to have failed to pay such amount (and a default
shall not be deemed to have occurred hereunder as the result thereof) unless the
Issuer fails to pay such amount on the date on which sufficient funds are
available such that it could be paid pursuant to Section 10.3(c) of the
Indenture (unless such failure results from the failure of the Trustee to
distribute such available funds in accordance with the Indenture) and (ii) the
Trustee and the Bank will continue to serve as Trustee and Custodian hereunder.

Representations

6.The Custodian represents to the Trustee that:

(a)

Status.  It has been duly organized and is validly existing as a national
banking association with trust powers under the laws of the United States.

(b)

Powers.  It has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
any other documentation relating to this Agreement that it is required by this
Agreement to deliver and to perform its obligations under this Agreement and has
taken all necessary action to authorize such execution, delivery and
performance; and this Agreement has been, and each other such document will be,
duly executed and delivered by it.

(c)

No Violation or Conflict.  Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets.

(d)

Consents.  All governmental and other consents that are required to have been
obtained by it with respect to this Agreement have been obtained and are in full
force and effect and all conditions of any such consents have been complied
with.

(e)

Obligations Binding.  Its obligations under this Agreement constitute its legal,
valid and binding obligations, enforceable in accordance with their respective
terms (subject to applicable bankruptcy, receivership, conservatorship,
reorganization, insolvency, moratorium or similar laws affecting creditors'
rights generally and subject, as to enforceability, to equitable principles of
general application (regardless of whether enforcement is sought in a proceeding
in equity or at law)).

Page 8

US3398832   116788-0237

 

--------------------------------------------------------------------------------

 

(f)

Absence of Litigation.  There is not pending or, to its knowledge, threatened
against it or any of its Affiliates any action, suit or proceeding at law or in
equity or before any court, tribunal, governmental body, agency or official or
any arbitrator that relates to the legality, validity or enforceability against
it of this Agreement or is likely to affect its ability to perform its
obligations under this Agreement.

(g)

Absence of other Agreements.  There are no other agreements entered into between
the Custodian and the Trustee with respect to the Accounts other than the
Indenture and other customary account agreements relating to the establishment
and the operation of the Accounts.

(h)

Adverse Claims.  Except for the claims and interest of the Trustee and the
Issuer in the Accounts, the Custodian does not know of any claim to, or interest
in, any Account and does not have written notice of any claim to, or interest
in, any cash or "financial asset" credited thereto.

Transfer

7.Neither this Agreement nor any interest or obligation in or under this
Agreement may be transferred (whether by way of security or otherwise) by any
party without the prior written consent of each other party, except that:

(a)

a party may make such a transfer of this Agreement pursuant to a consolidation
or amalgamation with, or merger with or into, or transfer of all or
substantially all its assets to, another Person (but without prejudice to any
other right or remedy under any other agreement); and

(b)

the Trustee may transfer all of its interests and obligations in and under this
Agreement to a successor trustee under the Indenture; provided that, the
Custodian shall have no obligation to comply with any notice, request,
certificate, consent, statement, instrument, document or other writing delivered
by such successor trustee until the Custodian receives such evidence thereof as
the Custodian may reasonably require.

Any purported transfer that is not in compliance with this Section 7 will be
void.

Termination

8.The rights and powers granted herein to the Trustee have been granted in order
to perfect its security interest in the Accounts and the cash and financial
assets credited thereto, are powers coupled with an interest and will neither be
affected by the bankruptcy of the Issuer nor by the lapse of time.  The
obligations of the Custodian shall continue in effect until the security
interests of the Trustee in the Accounts have been terminated pursuant to the
terms of the Indenture and the Trustee has notified the Custodian of such
termination in writing.  Upon the written instruction of the Trustee, the
Custodian shall close the Account or Accounts specified in such instruction and
disburse to the Issuer the balance of any assets therein, and the security
interest in such Account shall be terminated.

Page 9

US3398832   116788-0237

 

--------------------------------------------------------------------------------

 

Miscellaneous

9.

(a)

Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.

(b)

Amendments.  No amendment, modification or waiver in respect of this Agreement
will be effective unless such amendment, modification or waiver is in writing
(including a writing evidenced by a facsimile transmission) and executed by each
of the parties hereto.

(c)

Survival.  All representations and warranties made in this Agreement or in any
certificate or other document delivered pursuant to or in connection with this
Agreement shall survive the execution and delivery of this Agreement or such
certificate or other document (as the case may be) or any deemed repetition of
any such representation or warranty.  In addition, the rights of the Custodian
under Section 4, the rights of the Trustee under Section 11(d), the obligations
of the Issuer under Section 5 and the provisions of Sections 9(i) and 9(j) shall
survive the termination of this Agreement and the earlier removal or resignation
of the Custodian.

(d)

Benefit of Agreement.  Subject to Section 7, this Agreement shall be binding
upon and inure to the benefit of the Issuer, the Trustee and the Custodian and
their respective successors and permitted assigns.

(e)

Counterparts.  This Agreement (and each amendment, modification and waiver in
respect of it) may be executed and delivered in counterparts (including by
e-mail (PDF) or facsimile transmission), each of which will be deemed an
original, and all of which together constitute one and the same
instrument.  Delivery of an executed counterpart of this Agreement by e-mail
(PDF) or telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

(f)

No Waiver of Rights.  A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

(g)

Effect of Headings and Table of Contents.  The headings and table of contents
used in this Agreement are for convenience of reference only and are not to
affect the construction of or to be taken into consideration in interpreting
this Agreement.

Page 10

US3398832   116788-0237

 

--------------------------------------------------------------------------------

 

(h)

Severability.  If any provision of this Agreement, or the application thereof to
any party or any circumstance, is held to be unenforceable, invalid or illegal
(in whole or in part) for any reason (in any jurisdiction), the remaining terms
of this Agreement, modified by the deletion of the unenforceable, invalid or
illegal portion (in any relevant jurisdiction), will continue in full force and
effect, and such unenforceability, invalidity, or illegality will not otherwise
affect the enforceability, validity or legality of the remaining terms of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the deletion of such portion of this Agreement will not substantially
impair the respective expectations of the parties or the practical realization
of the benefits that would otherwise be conferred upon the parties.

(i)

Limited Recourse.  Notwithstanding anything to the contrary contained herein,
the obligations of the Issuer hereunder are limited recourse obligations of the
Issuer payable solely as Administrative Expenses from the Expense Account in
accordance with and as contemplated by Section 10.3(c) of the Indenture.  Each
of the Custodian and the Trustee further agrees that, except as so contemplated
by Section 10.3(c) of the Indenture, it will not have any recourse against the
Issuer or any of its directors, officers, partners, shareholders, employees and
agents for any such amounts.  The provisions of this Section 9(i) shall survive
the termination of this Agreement.

(j)

Non-Petition.  Notwithstanding anything to the contrary herein or in any other
agreement, each of the Trustee and the Custodian agrees not to institute against
or join any Person in instituting against the Issuer any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceeding or
other similar proceeding under Cayman Islands law, United States law or the laws
of any other jurisdiction against the Issuer for any reason whatsoever,
including the non-payment to the Trustee or the Custodian of any amounts owing
to the Trustee or the Custodian under this Agreement, until the payment in full
of all Notes issued under the Indenture and the expiration of a period equal to
one year and one day or, if longer, the applicable preference period then in
effect plus one day, following all such payments.

Notices

10.

(a)

Effectiveness.  Any notice or other communication in respect of this Agreement
may be given in any manner set forth below to the address, number or email
provided in Schedule I and will be deemed effective as indicated:  (i) if in
writing and delivered in person or by courier, on the date it is delivered;
(ii) if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated

Page 11

US3398832   116788-0237

 

--------------------------------------------------------------------------------

 

by the sender's facsimile machine); (iii) if sent by certified or registered
mail (airmail, if overseas) or the equivalent (return receipt requested), on the
date that mail is delivered or its delivery is attempted, unless the date of
that delivery (or attempted delivery) or that receipt, as applicable, is not a
Business Day or that communication is delivered (or attempted) or received, as
applicable, after the close of business on a Business Day, in which case that
communication shall be deemed given and effective on the first following day
that is a Business Day; or (iv) if sent by email, on the date such email is
received by the party recipient.

(b)

Change of Addresses.  Any party may by notice to the others change the address
or facsimile number at which notices or other communications are to be given to
it.

Governing law and jurisdiction

11.

(a)

Governing Law.  This Agreement shall be construed in accordance with, and this
Agreement and any matters arising out of or relating in any way whatsoever to
this Agreement (whether in contract, tort or otherwise), shall be governed by,
the law of the State of New York. The parties further agree that the law
applicable to all the issues in Article 2(1) of the Hague Convention shall be
the law of the State of New York.

(b)

Jurisdiction.  With respect to any suit, action or proceedings relating to this
Agreement or any matter between the parties arising under or in connection with
this Agreement (Proceedings), each party irrevocably:  

 

(i)

submits to the non‑exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan and the United States District
Court for the Southern District of New York, and any appellate court from any
thereof; and

 

(ii)

waives any objection which it may have at any time to the laying of venue of any
Proceedings brought in any such court, waives any claim that such Proceedings
have been brought in an inconvenient forum and further waives the right to
object, with respect to such Proceedings, that such court does not have any
jurisdiction over such party.  

The Issuer irrevocably consents to the service of any and all process in any
Proceeding by the mailing or delivery of copies of such process to it at the
office of the agent in New York set forth in Schedule I.  Nothing in this
Agreement precludes any of the parties from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

Page 12

US3398832   116788-0237

 

--------------------------------------------------------------------------------

 

(c)

Waiver of Jury Trial Right.  EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY PROCEEDING.  Each of the parties hereby (i) certifies that no
representative, agent or attorney of any other parties has represented,
expressly or otherwise, that such other parties would not, in the event of a
Proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
has been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this paragraph.

(d)

Trustee.  The Trustee shall have no duties under this Agreement other than those
expressly set forth herein; and in entering into or in taking (or forbearing
from) any action under or pursuant to this Agreement, the Trustee shall have and
be protected by all of the rights, powers, immunities, indemnities and other
protections granted to it under the Indenture.

Definitions

12.Capitalized terms used but not defined herein have the respective meanings
given to such terms in the Indenture.  As used in this Agreement:

Accounts has the meaning specified in Section 3(a)(i).

Assignment Agreement has the meaning specified in Section 3(b).  

consent includes a consent, approval, action, authorization, exemption, notice,
filing, registration or exchange control consent.

Indenture means the Indenture, dated as of December 16, 2019 (as may be further
amended, restated, supplemented or otherwise modified from time to time),
between the Issuer, the Trustee and the Bank.

law includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
lawful and unlawful will be construed accordingly.

Loan Assets has the meaning specified in Section 3(b).

Proceedings has the meaning specified in Section 11(b).

- signature page follows -

Page 13

US3398832   116788-0237

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

GREAT LAKES BCPL FUNDING LTD.,

as Issuer

 

By:

/s/ Pamela Sen-Gupta

 

 

Name:

Pamela Sen-Gupta

 

 

Title:

Director

 

Account Control Agreement – Signature Page

US3398832   116788-0237

 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,

not in its individual capacity, but solely as Trustee

 

By:

/s/ Maria D. Calzado

 

 

Name:

Maria D. Calzado

 

 

Title:

Senior Vice President

 

Account Control Agreement – Signature Page

US3398832   116788-0237

 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,

as Custodian

 

By:

/s/ Maria D. Calzado

 

 

Name:

Maria D. Calzado

 

 

Title:

Senior Vice President

 

 

Account Control Agreement – Signature Page

US3398832   116788-0237

 

--------------------------------------------------------------------------------

 

SCHEDULE I

Notice Information

Issuer:

 

Great Lakes BCPL Funding Ltd.

c/o MaplesFS Limited

PO Box 1093

Boundary Hall, Cricket Square,

Grand Cayman KY1-1102, Cayman Islands

Attention: Directors

Telephone no.: +1 (345) 945-7099

Telecopy: +1 (345) 945-7100 (and a copy to +1 (345) 949-8080)

Email: cayman@maples.com

 

Trustee:

 

U.S. Bank National Association - Corporate Trust Services Boston

1 Federal Street, Boston, MA 02110

Global Corporate Trust – Great Lakes BCPL Funding Ltd.

 

Custodian:

 

U.S. Bank National Association - Corporate Trust Services Boston

1 Federal Street, Boston, MA 02110

Global Corporate Trust – Great Lakes BCPL Funding Ltd.

 

 

US3398832   116788-0237

 